DETAILED ACTION
1.	This communication is responsive to the Preliminary Amendment filed 11/25/2019. Claims 1-40 have been canceled. Claims 41-60 have been added.  
Claims 41-60 are presented for examination.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 60 is objected to because of the following informalities:  claim 60 incorrectly depends from claim 41.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 41-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prats et al. (US 2011/0066957) hereinafter Prats.

Claims 1-40 (Canceled)

In claim 41, Prats teaches
A system to generate modified content, comprising: 
one or more processors and memory to: 

determine a plurality of nodes associated with the resource, the plurality of nodes comprising a first node and a second node ([0029] the browser representation may be a Document Object Model (DOM) representation of the webpage, a DOM representation typically has a logical structure that resembles a tree or group of trees each having branches that link DOM nodes of a plurality of DOM levels. By way of example, at a first level, the entire document (page) may be represented by a DOM root node.  Progressing down the tree, the document may include a picture, video, interactive window, block of text, and/or other content including scripts and various calls to APIs represented in finer and finer detail by subsequent level nodes); 
extract, based on a distance between the first node and the plurality of nodes, a content characteristic from the second node that is associated with a subset of the plurality of nodes ([0041] the slide-generating application calls the API getBoundingClientRect executing within the web browser, which then determines the position of the underlying DOM node(s) corresponding to the target content from which to anchor the slide object. The getBoundingClientRect returns a value that may include the left, top, right, and bottom positional coordinates or properties (or the position of one corner as well as the width and height) of the box or rectangle characterizing the position of the DOM node(s) within the page layout rendered by the browser for the particular user's viewing window (e.g., size and aspect ratio of the viewing window in DOM representation). In various example embodiments, the slide-generating application is configured to render or cause to be rendered a comment box over the target webpage that will contain the slide content, the user may move the position of the comment box relative to the target content defined by the user.  The distance vector defining the offset between the bounding box of the anchor DOM elements and the comment box); and 
modify, based on the content characteristic, a content item to be presented in the first node of the plurality of nodes ([0043] After the user defines a given slide object, the slide-generating application may modify or cause to be modified the DOM representation of the target webpage to include the slide object(s) generated by the user for immediate viewing by the user).  
In claim 42, Prats teaches
The system of claim 41, comprising the one or more processors to: 
determine a distance between the first node and each of the plurality of nodes to identify the subset of the plurality of nodes as having a distance within a threshold ([0042] the anchor point definitions included in the slide object may include information such as 
the positional coordinates and selected identifying properties of the target DOM node, as well as content related to the target DOM node, and, in particular embodiments, the positional information and selected properties of one or more neighboring DOM nodes returned by the getBoundingClientRect API relative to the particular web browser used to render the target webpage); 
determine, based on the distance between the first node and each of the plurality of nodes, the content characteristic to use to modify the content item for a content slot corresponding to the first node ([0043] After the user defines a given slide object, the slide-generating application may modify or cause to be modified the DOM representation of the target webpage to include the slide object(s) generated by the user for immediate viewing by the user).  

In claim 43, Prats teaches
The system of claim 41, comprising the one or more processors to: 
determine an object tree based on the resource, wherein the object tree comprises the plurality of nodes, wherein at least one of the plurality of nodes is configured for content items comprising audio ([0029] a web browser used to access a webpage (or other structured document) for rendering at a client device, obtains the required resources 
(e.g., in response to executing JavaScripts or other calls embedded in a requested and received structured document and which may include HTML or XML code and/or JavaScript scripts and/or content including text, audio, and video) for rendering the webpage from one or more servers and then constructs a browser representation of the webpage).  

In claim 44, Prats teaches
The system of claim 41, comprising the one or more processors to: 
receive input detected by a microphone of a client device ([0022] each client device 30 hosts a slide-generating application and a web browser [0023] Networking system 20 comprises computing systems (e.g., servers) that work with slide-generating applications respectively residing at user's computing devices (e.g., client devices 30) and allow users to communicate or otherwise interact with each other and access content [0027] Client device 30 is generally a computer or computing device including functionality for communicating (e.g., remotely) over a computer network.  Client device 30 may be a desktop computer, laptop computer, …smart phone or other cellular or mobile phone); and  -2- 4823-8348-6637.1Attorney Docket No. 098981-2436 (GGL-127USCN) 
select at least one of the resource or the content item responsive to the input ([0030] a client device 30 is configured to access a particular target webpage over one or more networks via a web browser, create a slide object with the slide-generating application, and then associate the slide object with the webpage or to particular target content within the web page).  

In claim 45, Prats teaches
The system of claim 41, wherein the content item comprises audio ([0033] the webpage can also include audio, video, and other types of web content).  

In claim 46, Prats teaches
The system of claim 41, wherein the resource comprises audio ([0025] Data store 24 may store content and data relating to slide objects as well as other data relating to, and enabling, operation of networking system 20, as digital data objects.  Digital data objects may include data of many forms, including: text or hypertext (e.g., ASCII, SGML, 
HTML), images (e.g., jpeg, tif and gif), graphics (vector-based or bitmap), audio, video (e.g., mpeg), or other multimedia, and combinations thereof).  

In claim 47, Prats teaches
The system of claim 41, wherein the resource comprises streaming audio ([0045] enable a user to record an audio and/or a video clip).  

In claim 48, Prats teaches
The system of claim 41, comprising: 
the one or more processors to provide the content item to a client device to cause the client device to at least partially present the content item via a speaker of the client device ([0044] Text box 406 may also enable the user to input other content alternately or in addition to text including, by way of example, hyperlinks, graphical representations, drawings, images, audio clips, or video).  
In claim 49, Prats teaches
The system of claim 41, wherein the one or more processors at least partially execute a digital assistant ([0035] slide-generating interface 230 provides an interface that enables a user to add content (hereinafter referred to as "slide content" in the form of a slide object), such as a comment, as an overlay to a currently rendered webpage (and 
potentially with respect to particular target content within the webpage) that will also appear as an overlay when the webpage (or the target content itself) is accessed and rendered by another user (e.g., a user selected by the slide object creator)).  

In claim 50, Prats teaches
The system of claim 41, wherein the one or more processors communicate with a client device that presents the content item, the client device comprising a digital assistant ([0036] the slide-generating interface 230 may include, by way of example, a `new comment` button 232, a `notification` button 234, a `contacts` button 236, a `this page` 
button 238, a `settings` button 240, and a `more` button 242.  These buttons may further provide access to other options, typically organized in menu form, available to the user via the slide-generating application).  

In claim 51, Prats teaches
The system of claim 41, wherein the content characteristic corresponds to at least one of sound or style ([0033] the webpage can also include audio, video, and other types of web content).

Claims 52-60 are essentially same as claims 41-46 and 48-51 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158